DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-6, 8, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 10 has been added to clarify applicant’s invention and address the 35 USC 112 (a) and (b) rejections presented in the Non-Final Office Action dated 6/24/22. Therefore, this office action will be made final due to the addition of new claim 10 and the amendment to claims 2-6 and 8. 
The changes made to specification overcome the objection to the specification presented in the last office action. 
Drawings
The drawings were received on 8/19/22.  These drawings are approved.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 2-6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyaji et al (US Publication 20180259560).
Claim 10, Miyaji et al teaches an apparatus for a motor vehicle comprising: a rotation motor 120 supplied with a PWM (pulse width modulation) signal having a first frequency determined by control device 100 (see para. 0031); a radio receiver found in apparatuses 200/400 for receiving radio transmissions at a selected frequency of a plurality of frequencies (see for example paragraphs 0027-0029); and a module 100 connected to the radio receiver for controlling the frequency of the PWM outputted to the motor in order to avoid an overlap between the motor PWM frequency and the selected frequency of apparatuses 200/400 (see for example paragraphs 0041-0042).
Claim 2, Miyaji et al teaches for example in paragraph 0024 that module 300 includes a storage part (memory) and communication part.
Claim 3, Miyaji et al describes for example in paragraphs 0041-0043, 0046 how the PWM frequency is selected from a frequency band so that the motor frequency does not overlap with the frequency of 200/400.
Claim 4, Miyaji et al describes the use of an H-bridge 20 for supplying the PWM to the motor.
Claim 5, Miyaji et al describes a bridge control circuit  110 including a PWM generator 113 that outputs a commutation sequence for the switches that formed the H-bridge.
Claim 6, Miyaji et al describes using PWM for controlling the rotation of motor 120.
Claim 8, it has been held that a recitation with respect to the manner in which a claimed device/circuit is intended to be employed does not differentiate the claimed device from the prior art. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 lists other documents that teach a control module for controlling the frequency of a PWM directed to a motor in order to avoid a desired frequency.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/           Primary Examiner, Art Unit 2846